Citation Nr: 1007708	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant, L.M. (his mom), and R.M. (his brother)


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from August 9, 1997, to 
August 23, 1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee - 
which, in relevant part, denied the Veteran's claim for 
service connection for bilateral hearing loss.

In July 2009, as support for this claim, the Veteran, his 
mother, and brother testified at a hearing at the RO before 
the undersigned Veterans Law Judge of the Board, also 
commonly referred to as a Travel Board hearing.


FINDING OF FACT

The Veteran clearly and unmistakably had bilateral hearing 
loss when entering the military, which clearly and 
unmistakably did not permanently worsen during or as a result 
of his 14 days of service.


CONCLUSION OF LAW

The Veteran does not have a bilateral hearing loss disability 
due to a disease or an injury incurred in or aggravated by 
his military service or that may be presumed to have been 
incurred in service. 38 U.S.C.A §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id., at 486.  

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 
2006, prior to initially adjudicating his claim in January 
2007, the preferred sequence.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  The letter 
notified him of the type of evidence and information needed 
to substantiate his claim, including apprising him of his and 
VA's respective responsibilities in obtaining this supporting 
evidence.  

The letter also informed the Veteran of the downstream 
disability rating and effective date elements of his claim.  
See Dingess, supra.  So VA has fulfilled its duty to notify 
obligation.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009) 
(indicating that, as the pleading party, it is the Veteran's 
burden, not VA's, to show there is a VCAA notice error and 
that it is prejudicial, i.e., outcome determinative).

During his July 2009 hearing, the Veteran and his family 
testified that there is no additionally relevant treatment or 
other records that need to be obtained, which are obtainable.  
When questioned further concerning this, they indicated his 
ears were evaluated by Drs. Foote and Harris shortly after he 
was medically discharged from service, but that they already 
had tried to obtain these records and, unfortunately, were 
told they no longer exist.  Therefore, further attempts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (holding that the duty to assist is not a license for 
a fishing expedition to determine if there might be some 
unspecified information which could possibly support a 
claim.).

The Board realizes the Veteran has not been afforded a VA 
examination for a medical opinion concerning the etiology of 
his bilateral hearing loss, including in terms of whether it 
is attributable to his military service - either as directly 
incurred in service or, if pre-existing his service, as a 
result of chronic aggravation of this condition while he was 
in service.  But an examination and opinion are not needed to 
fairly decide this appeal because the requirements of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  In McLendon, the Court held that 
a medical examination is necessary in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, there is documented evidence of hearing loss 
prior to service, discounting the notion the Veteran did not 
have pre-existing hearing loss.  And he only served in the 
military for a very short time, 14 days, with no credible 
indication of a permanent worsening of this pre-existing 
hearing loss during or as a consequence of his service.  
There is only his unsubstantiated lay allegation, which is 
insufficient to schedule a VA examination for an opinion.  
See, e.g., Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  
Therefore, the third prong of McLendon has not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or Court.

II.  Service Connection for Bilateral Hearing Loss

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Certain chronic diseases, such as organic disease of 
the nervous system, including sensorineural hearing loss, may 
be presumed to have been incurred in service if manifested to 
a compensable degree (of at least 10-percent disabling) 
within one year of separation from service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To establish entitlement to service connection, there 
generally must be:  (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus, i.e., link between an 
in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  



With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Here, even assuming for the sake of argument that the Veteran 
has met this threshold preliminary burden of establishing he 
has a current hearing loss disability according to the 
requirements of this VA regulation, his claim still fails 
because there is no probative (meaning both competent and 
credible) evidence indicating his hearing loss was caused or 
aggravated by his 14 days of active duty service.  Instead, 
the evidence shows he had pre-existing hearing loss when 
entering the military that was not aggravated during his 
service beyond its natural progression.

The Veteran's service treatment records (STRs) confirm he 
entered the military with pre-existing bilateral hearing 
loss.  Audiometric testing performed during his enlistment 
examination on July 26, 1979 revealed a 35-decibel loss at 
500 Hz, 
a 20-decibel loss at 1000 Hz, a 25-decibel loss at 2000 Hz, 
and a 35-decibel loss at 4000 Hz in his right ear.  Testing 
of his left ear revealed a 30-decibel loss at 500 Hz, a 50-
decibel loss at 1000 Hz level, a 20-decibel loss at 2000 Hz, 
and a 30-decibel loss at 4000 Hz.  See Hensley v. Brown, 5 
Vet. App. 155 (1993) (indicating the threshold for normal 
hearing is from zero to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss (citing 
Current Medical Diagnosis & Treatment, Stephen A. Schroeder, 
et. al. eds., at 110-11 (1988)).

The report of the Veteran's military enlistment examination 
also noted that he had undergone some kind of ear operation 
prior to service, when he was 13, apparently after rupturing 
his tympanic membrane (ear drum).  And he confirmed as much 
during his July 2009 hearing, also indicating he had a tube 
inserted in his ear when he was 9 years old.

These findings clearly and unmistakably show the Veteran had 
bilateral hearing loss when he began his active duty military 
service on August 9, 1979.  The presumption of soundness 
found at 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) attaches 
only where there has been an induction examination during 
which the disability about which the Veteran later complains 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  This clearly was not the situation here.  So 
this, in turn, means that VAOPGCPREC 3-2003 (July 16, 2003) 
and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) 
do not apply, i.e., VA does not have to show by clear and 
unmistakable evidence both that he had this condition prior 
to service and that it was not aggravated by his service.  
Instead, he, not VA, has the burden of showing a chronic 
worsening of this pre-existing condition while in service.  
If, as here, a pre-existing disability is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him, not VA, to 
establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The provisions of 38 U.S.C.A. § 1153 [and the implementing 
regulation, 38 C.F.R. § 3.306] provide criteria for 
determining when a pre-existing disability has been 
aggravated.  According to this statute and regulation, a pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Concerning this, mere temporary or intermittent flare-ups 
during service of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).



Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  See Falzone v. Brown, 8 Vet. App. 
398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); and Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.  Only 
if the Veteran manages to show a chronic worsening of his 
pre-existing condition during his service would the 
presumption of aggravation apply and, in turn, require VA to 
then show by clear and unmistakable evidence that the 
worsening was not beyond the condition's natural progression.  
The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

In this case, however, aggravation has not been shown for 
either ear.  The only other audiometric testing during 
service was performed on August 13, 1979, just 10 days prior 
to the Veteran's separation from service.  Testing of his 
right ear revealed a 35-decibel loss at 500 Hz, a 20-decibel 
loss at 1000 Hz, a 15-decibel loss at 2000 Hz, and a 20-
decibel loss at 4000 Hz.  Testing of his left ear revealed a 
45-decibel loss at 500 Hz, a 35-decibel loss at 1000 Hz, a 
25-decibel loss at 2000 Hz, and a 30-decibel loss at 4000 Hz.  

Comparing these findings to those from the earlier enlistment 
examination fails to show any appreciable worsening of his 
pre-existing hearing loss during or as a consequence of his 
military service.  Indeed, his right ear demonstrated a 
slight improvement in two of the relevant frequencies (2000 
and 4000 Hz) and remained the same in the other two (500 and 
1000 Hz).  As well, his left ear showed a slight improvement 
in the 1000 Hz frequency, just a slight worsening in the 500 
and 2000 Hz frequencies, and remained the same at 4000 Hz.  
These slight variations do not reflect any material changes 
in the overall status of his hearing acuity.

The Veteran's STRs show he was medically discharged from the 
military because of his pre-existing hearing loss due to an 
old perforated ear drum, and that this pre-existing 
disability was not aggravated by his military service.  When 
seen on August 11, 1979, it was noted that he had a large 
perforated right drum, old, which was draining.  It was noted 
this disability EPTS [existed prior to service], as reflected 
in the enlistment examination report.  See also 38 C.F.R. 
§ 3.303(c) indicating that, in regards to pre-service 
disabilities noted in service, there are medical principles 
so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established no additional or confirmatory evidence is 
necessary.  Section 3.303(c) goes on to indicate this 
determination includes situations where the manifestation of 
symptoms of chronic disease from the date of enlistment, or 
so close thereto, that the disease could not have originated 
in so short a period will establish pre-service existence 
thereof.

When subsequently seen on August 14, 1979, the diagnoses 
were:  (1) otitis media, right ear, chronic, suppurative, 
right ear, with mild hearing loss; and (2) perforation, 
tympanic membrane, right ear, large.  The Veteran was then 
discharged from active duty on August 23, 1979, after a 
Medical Board found him unfit for enlistment or retention due 
to these problems.  The Medical Board report indicated that 
none of his ear problems had been aggravated by his military 
service.

Thus, the Veteran's STRs do not document any chronic 
worsening of his 
pre-existing hearing loss during his 14 or so days of active 
military service.  There certainly is no indication of 
aggravation of this pre-existing condition beyond its natural 
progression.



The Board also has considered the lay statements by the 
Veteran, his mother, and brother, including their testimony 
during the hearing before an RO hearing officer in February 
2008, as well as before the undersigned Veterans Law Judge of 
the Board more recently in July 2009.  The Veteran and his 
mother testified that he had no problems with either ear 
prior to service, although it was later acknowledged that he 
had a tube placed in his left ear when he was 9 years old.  
The Veteran stated, however, that his biggest problem was 
with his right ear.  He testified that his hearing loss was 
the result of a severe earache he experienced in service 
while flying to Georgia and South Carolina.  He explained 
that his ears began to pop during the flight and that he 
experienced discharge in both ears later that night.  Both he 
and his mother believe he should have been given antibiotics 
at that time, instead of being discharged without ever 
receiving any treatment, which, they contend, ultimately 
caused his current hearing loss disability.

The Veteran, his mother, and brother are competent, even as 
laypersons, to attest to factual matters of which they have 
first-hand knowledge, e.g., witnessing discharge from his 
ears and him experiencing difficulty hearing since service.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 007); 
and Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  But 
independent medical evidence is needed to support a finding 
that the documented pre-existing hearing loss increased in 
severity during service beyond its natural progression.  
See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  And, 
unfortunately, there simply is no such medical evidence in 
this particular instance.  38 C.F.R. § 3.159(a)(2).  See also 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


